Citation Nr: 0507860	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder to include as secondary to 
Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which denied the enumerated claims.

In November 2004 the veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO.  A transcript 
of this hearing is of record.

The issue of entitlement to service connection for PTSD and 
the reopened issue of entitlement to service connection for a 
skin disorder addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO previously denied a claim for service connection 
for a skin disorder.  The veteran was notified of his 
procedural and appellate rights in an October 1989 letter; 
however, he did not perfect an appeal.

2.  New evidence received since the RO's October 1989 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
3.  The veteran's hepatitis C is not shown to be related to 
service or an incident of service origin.


CONCLUSIONS OF LAW

1.  The RO's October 1989 decision, which denied a claim for 
a skin disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
RO's October 1989 decision, and the claim for a skin disorder 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.102, 3.301(a) & (d), 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in August 
2001 prior to the issuance of the rating, the RO advised the 
appellant of the VCAA and of the evidence it had and what 
evidence was needed to prevail on his claim.  Because the 
notice predated the rating, it is in compliance with the 
Court's determination in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I), withdrawn and reissued, 18 Vet. 
App. 112, (June 24, 2004) (Pelegrini II).   He was notified 
of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the appellant was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The appellant was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

The appellant was again notified, by means of the discussion 
in a January 2002 rating decision, March 2003 statement of 
the case (SOC), and the November 2003 supplemental statement 
of the case (SSOC) of the applicable law and reasons for the 
denial of his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes VA medical 
records, private medical records and VA examination reports.  
No current medical examination or opinion is required in the 
case involving service connection for hepatitis C as the 
available medical evidence reflects that such disease either 
was due to drug use in service or otherwise incurred after 
service.  An examination will be provided regarding the other 
issues on appeal.  See Duenas v. Principi, No. 03-1251 (U.S. 
Vet. App. Dec. 15, 2004) (per curiam).  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection-- Hepatitis C

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.

(1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3) Willful misconduct will not be determinative unless the 
proximate cause of injury, disease or death. (See §§ 3.310, 
3.302.) 38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a).    

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2)

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

As a preliminary matter, the Board notes that from June 25, 
2001, to March 21, 2002, the Board imposed a temporary stay 
on the adjudication of claims for compensation based upon 
disabilities related to alcohol and/or drug abuse, claimed 
either as secondary to, or as a symptom of, a service-
connected disability, pending final resolution by the United 
States Court of Appeals for the Federal Circuit (CAFC) of 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Allen 
decision held that statute precludes disability compensation 
"if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" for (1) primary 
alcohol abuse disabilities, i.e., an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess; and (2) for secondary disabilities, such as cirrhosis 
of the liver, that result from primary alcohol abuse. Id. at 
1375.  It does not preclude an appellant from receiving 
disability compensation for substance-abuse disability that 
arises secondarily from service-connected disability, or from 
using substance-abuse disability as evidence of increased 
severity of service-connected disability. Id. at 1376.  The 
Allen decision explicitly overruled prior decisions on this 
subject from the United States Court of Appeals for Veterans 
Claims (CAVC), including in particular Barela v. West, 11 
Vet. App. 280 (1998). The Allen decision also appeared to 
overrule, either in total or in part, two precedent opinions 
issued by the VA General Counsel, including VAOPGCPREC 2-98 
and VAOPGCPREC 7-99.

Following the issuance of Allen, the Department of Justice 
filed with the CAFC a petition for panel rehearing and for 
rehearing en banc.  In a closely divided decision, those 
petitions for rehearing were denied by the CAFC. See Allen v. 
Principi, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  
The Department of Justice decided against attempting to 
obtain further review of Allen before the United States 
Supreme Court.

However, the above described decision of Allen and its 
consequences applies only to those cases where the evidence 
shows an association between the alcohol or drug abuse 
disability and a service-connected disability.  It has no 
bearing on cases such as this where the veteran's disability 
due to drug abuse has not been alleged to have been secondary 
to any service connected disability nor has any such 
adjudication been made on this basis.  

The veteran contends that he is entitled to service 
connection for hepatitis C.  He alleges that the disease 
resulted from the abuse of drugs through IV injection while 
in service.  

Service medical records reveal no evidence of hepatitis C or 
any other liver disorder in service.  He is noted to have 
been treated for acute gastroenteritis in January 1971.  His 
January 1971 separation examination revealed normal findings 
of the abdomen and viscera.  

Private post service records reveal that the veteran was seen 
in July 1997 for an evaluation of diabetes with a history of 
being diagnosed with hepatitis B and C, which he indicated 
that he contracted from his wife.  He indicated that his 
liver studies were abnormal and that he had been advised to 
undergo a liver biopsy, but was reluctant to do so.  He also 
gave a history of alcohol abuse, but gave a negative history 
for IV drug use.  Other records from July 1997 mentioned a 
history positive for hepatitis B and C, as did a March 1998 
general physical, which again noted a negative history for IV 
drug use.  This March 1998 examination indicated that liver 
function studies would be conducted in light of his history 
of hepatitis.  

The veteran was seen in May 2000 for a colonoscopy for 
complaints of pain and swelling of the abdomen.  
Historically, he indicated that he had a history of chronic 
diarrhea and had been diagnosed with colitis.  He also 
indicated that his wife was currently being treated for 
hepatitis C and that he was tested for hepatitis C two years 
ago and tested normal.  Laboratory findings done in 
conjunction with this colonoscopy in May 2000 included 
results positive for late acute or chronic hepatitis C 
infection.  Further confirmation through testing was 
suggested if clinically indicated.  Tests for hepatitis B 
were negative.  A September 2000 private clinic record from 
the same physician who had examined him in March 1998 again 
noted a history of hepatitis B and C.  

VA substance abuse treatment records from June 2002 to July 
2002 revealed a history of drug abuse treatment beginning in 
Vietnam when he started using marijuana, which quickly 
progressed to heroin and cocaine, and persisted with 
dependence ever since, with intermediate 1-2 year stints of 
sobriety.  His most recent use of heroin was the day he was 
admitted for detox.  His general medical history was noted to 
be significant for hepatitis C diagnosed approximately 3 
years ago.  VA treatment records in general reflect treatment 
in October 2002 for hepatitis C symptoms, said to have been 
found about 10 years ago, with recent amino transferases 
having been in the normal range.  His labs were positive for 
HCV serology, negative for hepatitis B surface antigen and 
antibody.  He continued to be followed through April 2003 for 
problems that included hepatitis C and polysubstance abuse.  
Private treatment records from East Jackson Medical Center 
and Pathways between 1999 and 2003 likewise document a 
history of hepatitis C as well as substance abuse.  

At his November 2004 hearing, the veteran testified that he 
used intravenous drugs while in the service in Vietnam.  He 
indicated that is what caused his hepatitis C.  He also 
testified that his wife had been diagnosed with hepatitis C 
about 10 to 15 years ago, but that she had never used any 
intravenous drugs. 

The Board has reviewed the evidence in this case and finds 
that the appellant's claim for service connection for 
hepatitis C as due to inservice drug abuse has been made 
independent of any service- connected disability or of any 
other disability for which he has sought service connection.

In this case, the Board finds that the evidence is somewhat 
equivocal as to the actual causation of the veteran's 
hepatitis C.  Initially, the private medical records from 
1997 suggest that the veteran acquired hepatitis C from his 
wife, and the veteran admitted no history of drug abuse at 
that time.  However, the later records of drug treatment 
beginning in June 2002 reflect that the veteran was treated 
for drug problems including a heroin addiction that dated 
back to service.  The veteran himself testified in November 
2004 that he abused IV drugs while in Vietnam.  Affording the 
veteran the benefit of the doubt, the Board accepts his 
testimony as credible.  

Even upon finding credible the veteran's testimony of an 
inservice history of intravenous drug abuse and accepting 
this was the likely source of the veteran's hepatitis, the 
Board observes that 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs." See also 38 C.F.R. § 3.1(n), 3.301.  Thus, the law 
clearly states that for claims filed after October 31, 1990, 
direct service connection for disability that is a result of 
the claimant's own use of drugs is precluded for purposes of 
all VA benefits. See 38 C.F.R. § 3.301(a).  The evidence of 
record clearly demonstrates a history of drug abuse which the 
veteran has reported began in service.

Pertinent regulations clearly prohibit service connection for 
a disability which is the result of illegal drug use.  The 
Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  The veteran himself has 
admitted to a decades- long history of illegal intravenous 
drug use.  Under such circumstances, service connection for 
hepatitis C cannot be established.

There is no evidence of record demonstrating in-service 
incurrence or aggravation of the disorder at issue or a nexus 
between the veteran's current disorder and military service.  
Under these circumstances, a basis upon which to establish 
service connection for hepatitis C has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
hepatitis C.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for hepatitis C is not warranted.  

New and Material Evidence

At the outset, the Board notes that the duty to notify and 
assist has been met to the extent necessary to reopen the 
claim.  Thus, there is no prejudice to the veteran in 
deciding that part of the claims at this time.  VA's duty to 
notify and assist with regard to the merits of the claim is 
discussed in the REMAND herein.   

In an October 1989 rating decision, the RO denied entitlement 
to service connection for a skin disease as secondary to 
Agent Orange noting that the service medical records showed 
tinea versicolor on induction and tinea corpus was noted on 
one occasion in service.  However the evidence of record did 
not show a current skin disease, so the conditions shown in 
service were regarded as acute and transitory.  The veteran 
was notified of this decision in an October 1989 letter, 
which provided him with information as to his procedural and 
appellate rights.  He did not appeal this decision.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed in June 
2001, prior to the August 29, 2001 effective date of the 
regulations.

The evidence considered at the time of the 1989 decision 
included the veteran's claim, his service medical records and 
a report that the veteran failed to report for VA 
examination.  The service medical records show that the 
veteran's January 1969 entrance examination revealed a 
finding of tinea versicolor.  In February 1970, the veteran 
was diagnosed with tinea corpus.  In January 1971, the 
veteran was seen for a small lesion on his penis, with 
papular and itching.  His separation examination of January 
1971 revealed normal findings on examination of his skin.

Post service VA records from August 1989 to September 1989 
showed no evidence of skin problems.  In August 1989, the RO 
denied the claim on the basis that the skin problems in 
service were acute and transitory and there was no evidence 
of a current skin disorder.  

Among the evidence received after the August 1989 decision 
are VA treatment records from April 2001 showing skin 
problems.  In April 2001, he was assessed with a "fungal 
condition" which was said to have been acquired in Vietnam.  
A discharge summary from the same month revealed a diagnosis 
of tinea versicolor of the back.  A July 2001 treatment 
record revealed complaints of an active skin problem and a 
diagnosis of tinea versicolor of the back.  An April 2003 
treatment record revealed positive skin symptoms of rash and 
itching, said to have existed since Vietnam.  

The veteran testified at his November 2004 hearing that his 
current skin condition, diagnosed as tinea versicolor extends 
from the top of his head down to his waist and that it is 
most severe on his stomach, back and face.  He testified that 
he started noticing this problem a few months after he got 
back from Vietnam, when his skin started flaking.  

The Board has reviewed the evidence received into the record 
since the October 1989 decision, and finds that new and 
material evidence has been received to reopen the claim of 
service connection for a skin disorder.  Specifically, this 
evidence now shows medical evidence of a diagnosis of current 
skin disorder and testimonial evidence suggesting that this 
skin disorder has been in existence since he returned from 
Vietnam.  This evidence when considered with the previous 
evidence of some skin problems noted in service bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.




ORDER

Entitlement to service connection for hepatitis C is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  In so doing, he has cited a number of stressors 
related to his Vietnam service.  His DD-214 shows that he was 
in Vietnam from May 4, 1970 to January 15, 1971.  His 
decorations, including the National Defense Service Medal, 
Vietnam Service Medal, Expert M-14 and Marksman M-16 do not 
rule in nor rule out combat.  Other service  personnel 
records reveal that from May 4, 1970 to May 13, 1970, he was 
a "Smoke and Flame Spec" serving with the 67 Engr Det 
USARPAC (AABEGA).  From May 14 1970 to January 15, 1970 he 
was an "Equip Stor Spec" serving with CCO7C USAD CB 
(W04DAA3) Atch D Co Opns BN.  

Among these stressors that he has either written about, 
testified about or discussed with medical providers are as 
follows:  He indicated that  he arrived in Vietnam around 
April of 1970 and was assigned to the 4th Army stationed in 
Cam Ranh Bay.  He indicated that he served as a jeep driver 
and also on convoy.  He indicated that his unit, the 4th Army 
which was stationed in D'Nang, came under attack by rockets, 
mortar and small arms fire and that this occurred on almost a 
daily or nightly basis.  At times his barracks were bombed 
and he witnessed servicemen wounded by these attacks on a 
fairly regular basis.  He indicated that he knew an 
individual named "[redacted]" from Detroit who was hit by a 
mortar.  He also alleged that he helped out in hospitals 
attending to those injured in combat and saw a lot of wounded 
soldiers.  He indicated that the hospital duty was sporadic, 
only two to three days a week.  

The Board notes that an attempt to verify the veteran's 
claimed stressors has yet to be made.  Among these stressors 
include the mortar, small arms and rocket attacks, said to 
occur almost nightly and thus should be verifiable based on 
the information provided by the veteran as well as by the 
service personnel records.  

Furthermore, clarification of the appropriate diagnosis of 
the veteran's psychiatric disorder is also indicated.  The 
Board notes that there are records of PTSD diagnosed, however 
the report of a December 2002 VA compensation and pension 
examination declined to diagnose PTSD based on there being a 
lack of evidence showing stressors.  Therefore another 
examination will be warranted should any claimed stressors be 
verified.

Regarding the reopened claim for entitlement to service 
connection for a skin disorder, a medical opinion is 
necessary to ascertain whether the current skin disorder 
shown after service is linked to the skin disorders shown in 
service. 

Finally, at his November 2004 hearing, the veteran testified 
as to continued treatment he is receiving at the VA for 
medical problems including his PTSD and skin problems.  He 
also testified that he currently receives private treatment 
at Pathway for PTSD and a private physician named Dr. Pratt 
for his skin problems.   VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  Assistance shall 
also include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC must ask the veteran to 
identify all VA and non-VA health care 
providers that have treated or evaluated 
him since 2003 for any PTSD or skin 
problems. The VBA AMC should then obtain 
records from each health care provider 
the veteran identifies. 

2.  After completion of #1 above, the VBA 
AMC should schedule the veteran for the 
appropriate dermatology examination to 
determine the nature and etiology of any 
skin disability that may be present.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiners; the examiners should 
indicate in the examination reports that 
the claims file was reviewed.  The 
examiner should opine whether it is at 
least as likely as not that the veteran 
has a current skin disability that was 
incurred in or aggravated by service.  A 
rationale for any opinion expressed 
should be provided, and the examiner 
should provide separate opinions for each 
diagnosis rendered, to include any 
significant symptoms related thereto.  

3.  The VBA AMC should contact the 
National Archives and Records 
Administration (NARA), and request copies 
of the records for the appellant's unit 
pertinent to the events identified in the 
statement of the appellant.  The units of 
interest are those units to which the 
veteran was assigned while he was 
stationed in the Republic of Vietnam from 
May 4, 1970 to January 15, 1971, and 
include his MOS as a "Smoke and Flame 
Spec" serving with the 67 Engr Det 
USARPAC (AABEGA) from May 4, 1970 to May 
13, 1970.  Also to be researched include 
his MOS as an "Equip Stor Spec" serving 
with CCO7C USAD CB (W04DAA3) Atch D Co 
Opns BN from May 14 1970 to January 15, 
1971.  The AMC should request operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit(s) 
during the time frame cited that would 
shed light on the events related by the 
appellant that were said to have taken 
place throughout his entire service 
including nearly nightly attacks by 
mortars, rockets and small arms fire and 
his claimed hospital service.  

4.  Following the receipt of the 
information requestion in #3, the VBA AMC 
must make a specific determination, based 
upon the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In any event, the VBA AMC  
must specifically render a finding as to 
whether the veteran "...engaged in combat 
with the enemy." If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
it must specify what stressor or 
stressors in service it has determined is 
or are established by the record.  In 
reaching this determination, the VBA AMC 
should address any credibility questions 
raised by the record.  

5.  Thereafter, only after receipt of the 
information requested in # 3 and 
determination made in #4, the AMC should 
afford the veteran a VA psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) the 
examiner should review the entire record.  
After consideration of these stressors, 
the examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD.

The report of the examination should 
include a complete rationale for all 
opinions.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2004).

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the BVA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


